





RECEIVABLES PURCHASE AGREEMENT




between




BMW FINANCIAL SERVICES NA, LLC,

as Seller,

and




BMW FS SECURITIES LLC,

as Depositor







Dated as of March 1, 2010





--------------------------------------------------------------------------------

TABLE OF CONTENTS

PAGE

ARTICLE I

CERTAIN DEFINITIONS

1

ARTICLE II

CONVEYANCE OF RECEIVABLES

3

SECTION 2.01

Conveyance of Receivables

3

SECTION 2.02

The Closing

4

ARTICLE III

REPRESENTATIONS AND WARRANTIES

4

SECTION 3.01

Representations and Warranties of the Depositor

4

SECTION 3.02

Representations and Warranties of the Seller

6

SECTION 3.03

Perfection Representations, Warranties and Covenants

17

ARTICLE IV

CONDITIONS

18

SECTION 4.01

Conditions to Obligation of the Depositor

18

SECTION 4.02

Conditions to Obligation of the Seller

19

ARTICLE V

COVENANTS OF THE SELLER AND THE DEPOSITOR

20

SECTION 5.01

Protection of Right, Title and Interest

20

SECTION 5.02

Other Liens or Interests

21

SECTION 5.03

Costs and Expenses

21

SECTION 5.04

Hold Harmless

21

ARTICLE VI

MISCELLANEOUS PROVISIONS

21

SECTION 6.01

Obligations of Seller

21

SECTION 6.02

Repurchase Events

21

SECTION 6.03

Depositor Assignment of Repurchased Receivables

22

SECTION 6.04

Transfer to the Issuer

22

SECTION 6.05

Amendment

22

SECTION 6.06

Waivers

23

SECTION 6.07

Notices

23

SECTION 6.08

Costs and Expenses

23

SECTION 6.09

Representations of the Seller and the Depositor

23

SECTION 6.10

Confidential Information

23

SECTION 6.11

Headings and Cross-References

23

SECTION 6.12

Governing Law

23

SECTION 6.13

Counterparts

24

SECTION 6.14

Third Party Beneficiary

24

SECTION 6.15

No Proceedings

24




EXHIBITS

EXHIBIT A

Matters Addressed in Opinion of Seller’s Counsel

SCHEDULE I

Schedule of Receivables

SCHEDULE II

Location of Receivable Files

SCHEDULE III

Perfection Representations, Warranties and Covenants





--------------------------------------------------------------------------------

THIS RECEIVABLES PURCHASE AGREEMENT dated as of March 1, 2010, is between BMW
FINANCIAL SERVICES NA, LLC, a Delaware limited liability company (the “Seller”)
and BMW FS SECURITIES LLC, a Delaware limited liability company, as depositor
(the “Depositor”).

RECITALS

WHEREAS, in the regular course of its business, BMW FS has purchased certain
motor vehicle retail installment sale contracts secured by new and used
automobiles, light trucks and motorcycles from certain motor vehicle dealers
directly or indirectly through BMW Bank of North America;

WHEREAS, the Seller and the Depositor wish to set forth the terms pursuant to
which such contracts are to be sold by the Seller to the Depositor; and

WHEREAS, the Depositor intends, concurrently with its purchase hereunder, to
convey all of its right, title and interest in and to all of such contracts to
BMW Vehicle Owner Trust 2010-A (the “Issuer”) pursuant to a Sale and Servicing
Agreement dated as of March 1, 2010 (the “Sale and Servicing Agreement”), by and
among the Issuer, the Depositor, the Seller, the Sponsor, the Servicer, the
Administrator and the Custodian, and Citibank, N.A., as Indenture Trustee, and
the Issuer intends to pledge all of its right, title and interest in and to such
contracts to the Indenture Trustee pursuant to the Indenture dated as of March
1, 2010 (the “Indenture”), by and between the Issuer and the Indenture Trustee.

NOW, THEREFORE, in consideration of the foregoing, other good and valuable
consideration and the mutual terms and covenants contained herein, the parties
hereto agree as follows:

ARTICLE I

CERTAIN DEFINITIONS

Terms not defined in this Agreement shall have the meanings assigned thereto in
the Sale and Servicing Agreement, the Underwriting Agreement or the Indenture,
as the case may be.  As used in this Agreement, the following terms shall,
unless the context otherwise requires, have the following meanings (such
meanings to be equally applicable to the singular and plural forms of the terms
defined):

“Act” shall have the meaning specified in Section 3.01(h).

“Agreement” shall mean this Receivables Purchase Agreement, as the same may be
amended and supplemented from time to time.

“BMW Bank” shall mean BMW Bank of North America.

“BMW FS” shall mean BMW Financial Services NA, LLC.

“Conveyed Assets” shall have the meaning set forth in Section 2.01.

“Depositor” shall mean BMW FS Securities LLC, a Delaware limited liability
company, and its successors and assigns.

“Final Prospectus” shall have the meaning set forth in the Underwriting
Agreement.

“Indenture” shall have the meaning set forth in the recitals.

“Issuer” shall have the meaning set forth in the recitals.

“Lien Certificate” means with respect to a Financed Vehicle, an original
certificate of title, certificate of lien or other notification issued by the
Registrar of Titles of the applicable State to a secured party which indicates
that the lien of the secured party on such Financed Vehicle is recorded on the
original certificate of title.  In any jurisdiction in which the original
certificate of title is required to be given to the Obligor, the term “Lien
Certificate” shall mean only a certificate or notification issued to a secured
party.

“Preliminary Prospectus” shall have the meaning set forth in the Underwriting
Agreement.

“Purchase Price” shall have the meaning set forth in Section 2.01.

“Receivable” shall mean any Contract listed on Schedule I hereto (which Schedule
may be in the form of microfiche).

“Registrar of Titles” means with respect to any State, the governmental agency
or body responsible for the registration of, and the issuance of certificates of
title relating to, motor vehicles and liens thereon.

“Registration Statement” means Registration Statement No. 333-159922 filed by
the Depositor with the Securities and Exchange Commission in the form in which
it became effective on August 13, 2009.

“Repurchase Event” shall have the meaning specified in Section 6.02.

“Rules and Regulations” shall have the meaning specified in Section 3.01(i).

“Sale and Servicing Agreement” shall have the meaning set forth in the recitals.

“Schedule of Receivables” shall mean the list of Receivables annexed hereto as
Schedule I (which Schedule may be in the form of microfiche).

“Seller” shall mean BMW FS, and its successor and assigns.

“Transfer Date” shall mean the Closing Date.

“Transfer Taxes” shall have the meaning specified in Section 3.02(b)(xlii).

“Underwriters” means each of Banc of America Securities LLC, RBS Securities
Inc., Barclays Capital Inc., Credit Suisse Securities (USA) LLC and Morgan
Stanley & Co. Incorporated.

“Underwriting Agreement” means the Underwriting Agreement dated April 15, 2010,
relating to BMW Vehicle Owner Trust 2010-A among BMW FS, the Depositor and Banc
of America Securities LLC, as representative of the Underwriters.

ARTICLE II

CONVEYANCE OF RECEIVABLES

SECTION 2.01  Conveyance of Receivables.

(a)

In consideration of the Depositor’s delivery to or upon the order of the Seller
on the Closing Date of $807,017,816.96 (the “Purchase Price”), the Seller does
hereby sell, transfer, assign, set over and otherwise convey to the Depositor,
without recourse (subject to the obligations of the Seller herein) all right,
title, and interest of the Seller in and to the following assets and property
whether now owned or existing or hereafter acquired or arising:

(i)

the Receivables and all moneys received thereon after the close of business on
February 28, 2010;

(ii)

the security interests in the Financed Vehicles and any accessions thereto
granted by Obligors pursuant to the Receivables and any other interest of the
Seller in such Financed Vehicles;

(iii)

any Liquidation Proceeds and Recoveries and any other proceeds with respect to
the Receivables from claims on any theft, physical damage, credit life or
disability insurance policies covering Financed Vehicles or Obligors, including
any vendor’s single interest or other collateral protection insurance policy;

(iv)

any property that shall have secured a Receivable and that shall have been
acquired by or on behalf of the Seller;

(v)

all documents and other items contained in the Receivable Files;

(vi)

all proceeds from any Receivable repurchased by a Dealer pursuant to a Dealer
Agreement and all rights against BMW Bank pursuant to one or more bills of sale
pursuant to which the Seller acquired the Receivables; and

(vii)

the proceeds of any and all of the foregoing (collectively, with the assets
listed in clauses (i) through (vi) above, the “Conveyed Assets”).

(b)

For all non-tax purposes, the Seller and the Depositor intend that the transfer
of assets by the Seller to the Depositor pursuant to this Agreement be a sale of
the ownership interest in such assets to the Depositor, rather than the mere
granting of a security interest to secure a borrowing.  In the event, however,
that such transfer is deemed not to be a sale but to be a grant of a mere
security interest to secure a borrowing, the Seller shall be deemed to have
hereby granted, and does hereby grant, to the Depositor a first priority
security interest in all right, title and interest of the Seller in and to the
Conveyed Assets, whether now owned or existing or hereafter acquired or arising,
and all accounts, money, chattel paper, securities, instruments, documents,
deposit accounts, certificates of deposit, letters of credit, advices of credit,
banker’s acceptances, uncertificated securities, general intangibles, contract
rights, goods and other property consisting of, arising from or relating to such
Conveyed Assets, which security interest shall be perfected, and this Agreement
shall constitute a security agreement under applicable law.  Pursuant to the
Sale and Servicing Agreement and Section 6.04 hereof, the Depositor may sell,
transfer and assign to the Issuer (i) all or any portion of the assets assigned
to the Depositor hereunder, (ii) all or any portion of the Depositor’s rights
against the Seller under this Agreement and (iii) all proceeds thereof.  Such
assignment may be made by the Depositor with or without an assignment by the
Depositor of its rights under this Agreement, and without further notice to or
acknowledgement from the Seller.  The Seller waives, to the extent permitted
under applicable law, all claims, causes of action and remedies, whether legal
or equitable (including any right of setoff), against the Depositor or any
assignee of the Depositor relating to such action by the Depositor in connection
with the transactions contemplated by the Sale and Servicing Agreement.

SECTION 2.02  The Closing.  The sale and purchase of the Receivables shall take
place at a closing at the offices of Bingham McCutchen LLP, One Battery Park
Plaza, New York, New York 10004 on the Closing Date, simultaneously with the
closing under (a) the Sale and Servicing Agreement, (b) the Indenture and (c)
the Trust Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

SECTION 3.01  Representations and Warranties of the Depositor.  The Depositor
hereby represents and warrants as follows to the Seller and the Indenture
Trustee as of the date hereof and the Transfer Date:

(a)

Organization and Good Standing.  The Depositor is duly organized and validly
existing as a limited liability company in good standing under the laws of the
State of Delaware, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted.

(b)

Due Qualification.  The Depositor is duly qualified to do business as a foreign
limited liability company in good standing, and has obtained all necessary
licenses and approvals in all jurisdictions, including a license pursuant to the
Pennsylvania Motor Vehicle Sales Finance Act and the Maryland Code Financial
Institutions, Title 11, Subtitle 4, where the failure to do so would materially
and adversely affect the Depositor’s ability to acquire the Receivables or the
validity or enforceability of the Receivables.

(c)

Power and Authority.  The Depositor has the limited liability company power and
authority to execute and deliver this Agreement and the other Basic Documents to
which it is a party and to carry out their respective terms; the Depositor has
full power and authority to sell and assign the property to be sold and assigned
to and deposited with the Issuer, and the Depositor shall have duly authorized
such sale and assignment to the Issuer by all necessary limited liability
company action; and the execution, delivery and performance of this Agreement
and the other Basic Documents to which the Depositor is a party have been duly
authorized by the Depositor by all necessary limited liability company action.

(d)

Binding Obligation.  This Agreement and the other Basic Documents to which the
Depositor is a party, when duly executed and delivered by the other parties
hereto and thereto shall constitute legal, valid and binding obligations of the
Depositor, enforceable against the Depositor in accordance with their respective
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency, reorganization or similar laws now or hereafter in effect relating
to or affecting creditors’ rights generally and to general principles of equity
(whether applied in a proceeding at law or in equity).

(e)

No Violation.  The consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof do not conflict with, result
in any breach of any of the terms and provisions of, or constitute (with or
without notice or lapse of time or both) a default under, the limited liability
company agreement or certificate of formation of the Depositor, or any
indenture, agreement or other instrument to which the Depositor is a party or by
which it is bound, or violate any law, rules or regulation applicable to the
Depositor of any court or federal or state regulatory body, administrative
agency or other governmental instrumentality having jurisdiction over the
Depositor.

(f)

No Proceedings.  There are no proceedings or investigations pending or, to the
Depositor’s knowledge, threatened against the Depositor before any court,
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Depositor or its properties (i) asserting the
invalidity of this Agreement or any other Basic Document to which the Depositor
is a party, (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or any other Basic Document to which the
Depositor is a party or (iii) seeking any determination or ruling that might
materially and adversely affect the performance by the Depositor of its
obligations under, or the validity or enforceability of, this Agreement or any
other Basic Document to which the Depositor is a party.

(g)

No Consents.  The Depositor is not required to obtain the consent of any other
party or any consent, license, approval, registration, authorization, or
declaration of or with any governmental authority, bureau or agency in
connection with the execution, delivery, performance, validity, or
enforceability of this Agreement or any other Basic Document to which it is a
party that has not already been obtained.

(h)

The Depositor, and the Securities being offered in connection with the
transactions described in this Agreement and the Basic Documents, meet the
requirements for use of Form S-3 under the Securities Act of 1933, as amended
(the “Act”), and the Depositor has filed with the Commission the Registration
Statement on such Form, including a related base prospectus and a preliminary
prospectus supplement, for the registration under the Act of the offering and
sale of the Securities.

(i)

On the date of this Agreement, the Registration Statement will comply in all
material respects with the applicable requirements of the Act, and the
respective rules and regulations of the Commission thereunder (the “Rules and
Regulations”).

(j)

On the date of this Agreement, the Depositor is not aware of the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or the institution or threat of any proceeding for that purpose.

SECTION 3.02  Representations and Warranties of the Seller.

(a)

The Seller hereby represents and warrants as follows to the Depositor and the
Indenture Trustee as of the date hereof and as of the Transfer Date:

(i)

Organization and Good Standing.  The Seller has been duly  organized and is
validly existing as a limited liability company under the laws of the State of
Delaware, with the power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted.

(ii)

Due Qualification.  The Seller is duly authorized to transact business as a
foreign limited liability company in good standing, and has obtained all
necessary licenses and approvals, in all  jurisdictions in which the ownership
or lease of property or the conduct of its business shall require such
qualifications and in which the failure to be so authorized would have a
material adverse effect on the business, properties, assets, or condition
(financial or other) of the Seller and its subsidiaries, considered as one
enterprise.

(iii)

Power and Authority; Binding Obligation.  The Seller has the  power and
authority to make, execute, deliver and perform this Agreement and all of the
transactions contemplated under this Agreement and the other Basic Documents to
which the Seller is a  party, and has taken all necessary action to authorize
the execution, delivery and performance of this Agreement and the other Basic
Documents to which the Seller is a party.  When executed and delivered, this
Agreement and the other Basic Documents to which the Seller is a  party will
constitute legal, valid and binding obligations of the Seller enforceable in
accordance with their respective terms, except as enforcement of such terms may
be limited by bankruptcy, insolvency or similar laws affecting the enforcement
of creditors’ rights generally and by the availability of equitable remedies.

(iv)

No Violation.  The execution, delivery and performance by the  Seller of this
Agreement and the other Basic Documents to which the Seller is a party will not
violate any provision of any existing  state, federal or, to the best knowledge
of the Seller, local law or regulation or any order or decree of any court
applicable to the Seller or any provision of the limited liability company
agreement of the Seller, or constitute a breach of any mortgage, indenture,
contract or other agreement to which the Seller is a party or by which the
Seller may be bound or result in the creation or imposition of any lien upon any
of the Seller’s properties pursuant to any such mortgage, indenture, contract or
other agreement (other than this  Agreement).

(v)

No Proceedings.  There are no proceedings or investigations  pending or, to the
Seller’s knowledge, threatened against the Seller before any court, regulatory
body, administrative agency or other governmental instrumentality having
jurisdiction over the Seller or its properties (i) asserting the invalidity of
this Agreement or any other Basic Document, (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or any
other Basic Document or (iii) seeking any determination or ruling that might
materially and adversely affect the performance by the Seller of its obligations
under, or the validity or enforceability of, this  Agreement or any other Basic
Document.

(vi)

Chief Executive Office and Principal Place of Business.  The chief executive
office and the principal place of business of the Seller for the previous five
years is 300 Chestnut Ridge Road, Woodcliff Lake, New Jersey 07677.

(vii)

No Consents.  The Seller is not required to obtain the consent of any other
party or any consent, license, approval, registration, authorization, or
declaration of or with any governmental authority, bureau or agency in
connection with the execution, delivery, performance, validity, or
enforceability of this Agreement or any other Basic Document to which it is a
party that has not already been obtained.

(viii)

No Notice.  The Seller represents and warrants that it acquired title to the
Receivables in good faith, without notice of any adverse claim.

(ix)

Bulk Transfer.  The Seller represents and warrants that the transfer, assignment
and conveyance of the Receivables by the Seller pursuant to this Agreement is
not subject to the bulk transfer laws or any similar statutory provisions in
effect in any applicable jurisdiction.

(x)

Seller Information.  No certificate of an officer, statement or document
furnished in writing or report delivered pursuant to the terms hereof by the
Seller contains any untrue statement of a material fact or omits to state any
material fact necessary to make the certificate, statement, document or report
not misleading.

(xi)

Ordinary Course.  The transactions contemplated by this Agreement and the other
Basic Documents to which the Seller is a party are in the ordinary course of the
Seller’s business.

(xii)

Solvency.  The Seller is not insolvent, nor will the Seller be made insolvent by
the transfer of the Receivables, nor does the Seller anticipate any pending
insolvency.

(xiii)

Legal Compliance.  The Seller is not in violation of, and the execution and
delivery of this Agreement and the other Basic Documents to which the Seller is
a party by it and its performance and compliance with the terms of this
Agreement and the other Basic Documents to which the Seller is a party will not
constitute a violation with respect to, any order or decree of any court or any
order or regulation of any federal, state, municipal or governmental agency
having jurisdiction, which violation would materially and adversely affect the
Seller’s condition (financial or otherwise) or operations or any of the Seller’s
properties or materially and adversely affect the performance of any of its
duties under the Basic Documents.

(xiv)

Creditors.  The Seller is not selling the Receivables to the Depositor with any
intent to hinder, delay or defraud any of its creditors.

(b)

The Seller makes the following representations and warranties with respect to
the Receivables, on which the Depositor relies in accepting the Receivables and
in transferring the Receivables to the Issuer under the Sale and Servicing
Agreement, and on which the Issuer relies in pledging the same to the Indenture
Trustee.  Such representations and warranties speak as of the execution and
delivery of this Agreement and as of the Transfer Date, but shall survive the
sale, transfer and assignment of the Receivables to the Depositor, the
subsequent sale, transfer and assignment of the Receivables by the Depositor to
the Issuer pursuant to the Sale and Servicing Agreement and the pledge of the
Receivables by the Issuer to the Indenture Trustee pursuant to the Indenture and
with respect to the representations and warranties set forth in paragraphs (lii)
through (lviii) below, shall be non-waivable.

(i)

Characteristics of Receivables.  Each Receivable (A) was originated in the
United States of America by a Dealer located in the United States of America for
the retail sale of a Financed Vehicle in the ordinary course of such Dealer’s
business in accordance with the Seller’s credit policies as of the date of
origination or acquisition of the related Receivable, is payable in United
States dollars, has been fully and properly executed or electronically
authenticated by the parties thereto, has been purchased by the Seller or BMW
Bank from such Dealer under an existing Dealer Agreement and has been validly
assigned by such Dealer to the Seller or by such Dealer to BMW Bank, which has
validly assigned the same to the Seller, except that certain Receivables
originated through the “Lease to Loan” program were not originated by Dealers,
but directly by the Seller or BMW Bank and to the best of the Seller’s knowledge
was so originated or sold without fraud or misrepresentation on the part of such
Dealer in either case, (B) has created a valid, subsisting and enforceable first
priority perfected security interest in favor of the Seller in the Financed
Vehicle, which security interest is assignable by the Seller to the Depositor,
and by the Depositor to the Issuer, (C) contains customary and enforceable
provisions such that the rights and remedies of the holder thereof are adequate
for realization against the collateral of the benefits of the security, (D)
provides for fixed level monthly payments (provided that the payment in the last
month of the term of the Receivable may be different from the level scheduled
payments) that fully amortize the Amount Financed by maturity and yield interest
at the APR and (E) amortizes using the Simple Interest Method.

(ii)

Compliance with Law.  Each Receivable and the sale of the related Financed
Vehicle complied at the time it was originated or made, and at the time of
execution of this Agreement complies, in all material respects with all
requirements of applicable federal, state and, to the best knowledge of the
Seller, local laws, rulings and regulations thereunder, including usury laws,
the Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair
Credit Billing Act, the Fair Credit Reporting Act, the Fair Debt Collection
Practices Act, the Federal Trade Commission Act, the Magnuson-Moss Warranty Act,
the Federal Reserve Board’s Regulations “B” and “Z,” the Servicemembers Civil
Relief Act, as amended (the “Relief Act”), the Military Reservist Relief Act of
1991, as amended and state adaptations of the National Consumer Act and of the
Uniform Consumer Credit Code, and other consumer credit laws and equal credit
opportunity and disclosure laws applicable to such Receivable.

(iii)

Binding Obligation.  Each Receivable represents the genuine, legal, valid and
binding payment obligation of the Obligor thereon, enforceable by the holder
thereof in accordance with its terms, except (A) as enforceability thereof may
be limited by bankruptcy, insolvency, reorganization or similar laws affecting
the enforcement of creditors’ rights generally and by equitable limitations on
the availability of specific remedies, regardless of whether such enforceability
is considered in a proceeding in equity or at law and (B) as such Receivable may
be modified by the application after the Transfer Date of the Relief Act or the
Military Reservist Relief Act of 1991, as amended.

(iv)

No Government Obligor.  No Receivable is due from the United States of America
or any State or any agency, department, subdivision or instrumentality thereof.

(v)

Obligor Bankruptcy.  To the best of the Seller’s knowledge, as of the Cutoff
Date with respect to the Receivables, no Obligor is or has been, since the
origination of the related Receivable, the subject of a bankruptcy proceeding.

(vi)

Schedule of Receivables.  The information set forth in Schedule I to this
Agreement is true and correct in all material respects as of the close of
business on the Cutoff Date.

(vii)

Marking Records.  By the Transfer Date, the Seller will have caused its computer
and accounting records relating to each Receivable to be marked to show that
such Receivables have been sold to the Depositor by the Seller and transferred
and assigned by the Depositor to the Issuer in accordance with the terms of the
Sale and Servicing Agreement and pledged by the Issuer to the Indenture Trustee
in accordance with the terms of the Indenture.

(viii)

Computer Tape.  The computer tape regarding the Receivables made available by
the Seller to the Depositor is complete and accurate in all material respects as
of the Cutoff Date.

(ix)

No Adverse Selection.  No selection procedures (other than those specified
herein) believed by the Seller to be adverse to the Noteholders or the
Certificateholders were utilized in selecting the Receivables.

(x)

Electronic Chattel Paper.  As of the Cutoff Date, the aggregate Principal
Balance of the Receivables which are electronic chattel paper is less than 3.30%
of the Pool Balance as of the Cutoff Date; no more than 0.50% of the aggregate
Principal Balance of the Receivables which are electronic chattel paper were
originated by any one dealer. The Seller has not communicated an “authoritative
copy” (as such term is used in Section 9-105 of the UCC) of any Receivable that
is electronic chattel paper to any Person other than the Depositor.

(xi)

One Original.  With respect to any Receivable constituting “electronic chattel
paper”, there is only one “authoritative copy” of the Receivable and with
respect to any Receivable constituting “tangible chattel paper”, there is no
more than one original executed copy of such Receivable and none of the
“instruments”, “tangible chattel paper” or “electronic chattel paper” that
constitute or evidence the Receivables has any marks or notations indicating
that it has been pledged, assigned or otherwise conveyed to any Person other
than to the Depositor, the Trust or the Indenture Trustee.  All quoted terms are
used as such term is used in the UCC.

(xii)

Receivables in Force.  No Receivable has been satisfied, subordinated or
rescinded, nor has any Financed Vehicle been released from the Lien of the
related Receivable in whole or in part.  None of the terms of any Receivable has
been waived, altered or modified in any respect since its origination, except by
instruments or documents identified in the related Receivable File.  No
Receivable has been modified as a result of the application of the Relief Act or
the Military Reservist Relief Act of 1991, as amended.

(xiii)

Lawful Assignment.  No Receivable has been originated in, or is subject to the
laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or the Sale and Servicing Agreement, as applicable, or the pledge of
such Receivable under the Indenture.

(xiv)

Title.  It is the intention of the Seller that the transfers and assignments
herein contemplated constitute sales of the Receivables from the Seller to the
Depositor and that the beneficial interest in and title to the Receivables not
be part of the debtor’s estate in the event of the appointment of a receiver or
conservator for the Seller under any receivership, bankruptcy law, insolvency or
banking law.  Immediately prior to the Closing Date, no Receivable has been
sold, transferred, assigned or pledged by the Seller to any Person other than to
the Depositor or pursuant to this Agreement (or by the Depositor to any other
Person other than to the Issuer pursuant to the Sale and Servicing Agreement).
 Immediately prior to the transfers and assignments herein contemplated, the
Seller has good and marketable title to each Receivable free and clear of all
Liens, and, immediately upon the transfer thereof, the Depositor shall have good
and marketable title to each Receivable, free and clear of all Liens and,
immediately upon the transfer thereof from the Depositor to the Issuer pursuant
to the Sale and Servicing Agreement, the Issuer shall have good and marketable
title to each Receivable, free and clear of all Liens and, immediately upon the
pledge thereof from the Issuer to the Indenture Trustee pursuant to the
Indenture, the Indenture Trustee shall have a first priority perfected security
interest in each Receivable.

(xv)

Security Interest in Financed Vehicle.  Immediately prior to its sale,
assignment and transfer to the Depositor pursuant to this Agreement, each
Receivable is secured by a first priority perfected security interest in the
related Financed Vehicle in favor of BMW FS as secured party, or all necessary
and appropriate actions have been commenced that will result in the valid
perfection of a first priority security interest in such Financed Vehicle in
favor of the BMW FS as secured party.  The Lien Certificate for each Financed
Vehicle shows, or if a new or replacement Lien Certificate is being applied for
with respect to such Financed Vehicle such Lien Certificate shall be received
within 120 days of the Closing Date and shall show, BMW FS or BMW Bank named as
the original secured party under each Receivable as the holder of a first
priority security interest in such Financed Vehicle.  With respect to each
Receivable for which the Lien Certificate has not yet been returned from the
Registrar of Titles, BMW FS has received written evidence that such Lien
Certificate showing BMW FS or BMW Bank as first lienholder has been applied for.
 Each Dealer’s security interest in any Receivable originated by such Dealer has
been validly assigned by the Dealer to BMW FS or to BMW Bank, which has validly
assigned it to BMW FS.  BMW FS’ security interest has been validly assigned to
the Depositor pursuant to this Agreement.  BMW FS has the legal right to
repossess or recover by legal process the Financed Vehicle in its name.

(xvi)

All Filings Made.  All filings (including UCC filings) required to be made in
any jurisdiction to give the Issuer a first perfected ownership interest in the
Conveyed Assets and the Indenture Trustee a first priority perfected security
interest in the Conveyed Assets have been made or will be made on the Closing
Date.

(xvii)

No Defenses.  No Receivable is subject to any right of rescission, setoff,
counterclaim, dispute or defense, including the defense of usury, whether
arising out of transactions concerning the Receivable or otherwise, and the
operation of any terms of the Receivable or the exercise by the Seller or the
Obligor of any right under the Receivable will not render the Receivable
unenforceable in whole or in part, and no such right of rescission, setoff,
counterclaim, dispute or defense, including the defense of usury, has been
asserted with respect thereto.

(xviii)

No Default.  There has been no default, breach, violation or event permitting
acceleration under the terms of any Receivable (other than payment delinquencies
of not more than 30 days) as of the Cutoff Date, and no condition exists or
event has occurred and is continuing that with notice, the lapse of time or both
would constitute a default, breach, violation or event permitting acceleration
under the terms of any Receivable, and there has been no waiver of any of the
foregoing.  On or prior to the Transfer Date, no Financed Vehicle has been
repossessed.

(xix)

Insurance.  The Seller, in accordance with its customary procedures, has
determined that the Obligor has obtained physical damage insurance covering each
Financed Vehicle and, under the terms of the related Receivable, the Obligor is
required to maintain such insurance.

(xx)

Final Scheduled Maturity Date.  No Receivable has a final scheduled payment date
later than six months prior to the Class A-4 Final Scheduled Payment Date.

(xxi)

Certain Characteristics of the Receivables.  As of the Cutoff Date, (A) each
Receivable had an original maturity of not less than 12 or more than 72 months
and (B) no Receivable was more than 29 days past due.

(xxii)

No Foreign Obligor.  All of the Receivables are due from Obligors with billing
addresses within the United States of America, its territories and possessions.

(xxiii)

No Deferments.  The number or timing of scheduled payments has not been changed
on any Receivable on or before the Closing Date, except as reflected on the
computer tape delivered in connection with the sale of the Receivables.

(xxiv)

Scheduled Payments.  Each Receivable had a first scheduled payment due on or
prior to 45 calendar days after the origination date thereof.  Each Obligor has
been instructed to make all scheduled payments to BMW FS.  To the best knowledge
of the Seller, each Obligor has paid the entire down payment called for by the
Contract.

(xxv)

Receivable Files Complete.  There exists a Receivable File pertaining to each
Receivable and such Receivable File contains, without limitation, (A) a fully
executed or electronically authenticated original of the Receivable, (B) the
original Lien Certificate or application therefor together with such other
documents that the Seller shall keep on file in accordance with its customary
procedures evidencing the security interest of the Seller in the related
Financed Vehicle, and (C) any and all other documents that the Servicer shall
have kept on file in accordance with its customary procedures relating to a
Receivable, an Obligor or a Financed Vehicle.  Each of such documents that is
required to be signed by the Obligor has been signed by the Obligor in the
appropriate spaces.  All blanks on any form described in clauses (A), (B) and
(C) of this paragraph have been properly filled in and each form has otherwise
been correctly prepared in all material respects.  Notwithstanding the above,
the complete Receivable File for each Receivable, (x) shall fulfill the
documentation requirements of the Seller’s credit policies as in effect on the
date of origination of such Receivable and (y) is in possession of the Servicer
and/or Custodian, as applicable, at the location set forth on Schedule II hereto
(except that, in the case of any Receivable constituting “electronic chattel
paper”, the “authoritative copy” (as such term is used in Section 9-105 of the
UCC) of such Receivable shall be maintained by the Servicer in a computer system
such that the Servicer maintains “control” (as such term is used in Section
9-105 of the UCC) over such authoritative copy on the Transfer Date.  The
blanket power of attorney granted to the Indenture Trustee and the original Lien
Certificate are the only documents necessary to permit the Indenture Trustee to
submit the Lien Certificate for each Financed Vehicle for retitling in the name
of the Indenture Trustee as secured party in the event such retitling were
required or otherwise permitted under the Basic Documents.

(xxvi)

Receivables Not Assumable.  No Receivable is assumable by another person in a
manner which would release the Obligor thereof from such Obligor’s obligations
to the Seller with respect to such Receivable.

(xxvii)

Tax Liens.  To the best of the Seller’s knowledge, there is no Lien against any
Financed Vehicle for delinquent taxes.

(xxviii)

 No Impairment.  The Seller has not done anything to convey any right to any
person that would result in such person having a right to payments due under a
Receivable or otherwise to impair the rights of the Depositor in any Receivable
or the proceeds thereof.

(xxix)

Servicing.  Each Receivable has been serviced in conformity with all applicable
laws, rules and regulation and in conformity with the Seller’s policies and
procedures which are consistent with customary, prudent industry standards.

(xxx)

No Liens.  No Liens or claims have been filed for work, labor, or materials
relating to a Financed Vehicle that are prior to, or equal or coordinate with,
the security interest in the Financed Vehicle granted by the related Receivable.

(xxxi)

APR.  No Receivable has an APR of less than 1.90% and the weighted average
coupon on the pool of Receivables is at least 4.18%.

(xxxii)

Remaining Term.  Each Receivable has a remaining term of at least 3 months and
no more than 72 months.

(xxxiii)

 Seasoning.  The weighted average number of months since the initial installment
due date for the Receivables is at least 8.6 months.

(xxxiv)

 Remaining Balance.  Each Receivable has a remaining balance of at least
$1,125.99.

(xxxv)

New Vehicles.  At least 47.71% of the aggregate principal balance of the
Receivables is secured by Financed Vehicles which were new at the date of
origination.

(xxxvi)

 No Repossessions.  No Financed Vehicle has been repossessed prior to the
Transfer Date.

(xxxvii)

Initial Payment.  The Obligor with respect to each Receivable has made at least
one scheduled payment.

(xxxviii)

No Proceedings.  As of the Cutoff Date, there are no proceedings pending, or to
the best of the Seller’s knowledge, threatened, wherein the Obligor or any
governmental agency has alleged that any Receivable is illegal or unenforceable.

(xxxix)

 Dealer Agreement.  Each Dealer from whom the Seller (or BMW Bank) purchases
Receivables directly has entered into a Dealer Agreement with the Seller (or BMW
Bank) providing for the sale of Receivables from time to time by such Dealer to
the Seller (or BMW Bank).  Each Dealer Agreement is substantially in the form
attached to the Sale and Servicing Agreement as Exhibit D, except for immaterial
modifications or deviations from the Dealer Agreement.  Such modifications and
deviations from the Dealer Agreement will not have a material adverse effect on
the Noteholders.

(xl)

Obligations Fulfilled.  To the best of its knowledge, BMW FS has duly fulfilled
all obligations to be fulfilled on its part under or in connection with the
origination, acquisition and assignment of the Receivables.

(xli)

No Consent.  To the best of the Seller’s knowledge, no notice to or consent from
any Obligor is necessary to effect the acquisition of the Receivables by the
Depositor or the Trust or the pledge of the Receivables by the Trust to the
Indenture Trustee.

(xlii)

No Transfer Taxes.  The sale, transfer, assignment and conveyance of the
Receivables by the Seller pursuant to this Agreement is not subject to and will
not result in any tax, fee or governmental charge payable by the Depositor, the
Seller, the Issuer or the Indenture Trustee to any federal, state or local
government (“Transfer Taxes”) other than Transfer Taxes which have or will be
paid by the Seller as due.  In the event the Depositor, the Issuer or the
Indenture Trustee receives actual notice of any Transfer Taxes arising out of
the transfer, assignment and conveyance of the Receivables, on written demand by
the Depositor, the Issuer or the Indenture Trustee, or upon the Seller’s
otherwise being given notice thereof by the Depositor, the Issuer or the
Indenture Trustee, the Seller shall pay, and otherwise indemnify and hold the
Depositor, the Issuer and the Indenture Trustee harmless, on an after-tax basis,
from and against any and all such Transfer Taxes (it being understood that the
Depositor, the Noteholders, the Indenture Trustee and the Issuer shall have no
obligation to pay such Transfer Taxes).

(xliii)

Aggregate Balance.  The aggregate principal balance of the Receivables as of the
Cutoff Date is equal to $807,017,816.96.

(xliv)

Geographic Distribution.  No more than 5.00% of the aggregate principal balance
of the Receivables as of the Cutoff Date is attributable to Receivables with
Obligors having a billing address in any single State other than California,
Florida, Texas, New Jersey and Pennsylvania which represent no more than 21.01%,
9.65%, 9.01%, 7.37% and 5.07%, respectively.

(xlv)

No Advances.  No advances have been made to Obligors in order to meet any
representation and warranties herein set forth; provided, however, that
Receivables may have had up to four deferments prior to the Cutoff Date, subject
to the following: (A) each such deferment was made in conformity with the
Seller’s “Collection and Servicing Guidelines” and (B) each deferred Receivable
satisfies in all material respects all applicable requirements under BMW FS’
credit and collection policies as of the date of its origination.

(xlvi)

Amount Financed.  At the time each Receivable was acquired from the Dealer, the
Amount Financed was fully disbursed.  There is no requirement for future
advances of principal thereunder, and all fees and expenses in connection with
the origination of such Receivable have been paid.

(xlvii)

Tape.  The computer tape from which the selection of the Receivables being
acquired on the Closing Date was made available to the accountants that are
providing comfort letters to the Depositor and the Underwriters in connection
with the numerical information regarding the Receivables and the Notes contained
in the Preliminary Prospectus and the Final Prospectus and such information in
the Preliminary Prospectus and the Final Prospectus with respect to the
Receivables and the Notes was complete and accurate as of its date and includes
a description of the same Receivables that are described in Schedule I to this
Agreement.

(xlviii)

Insurance.  In connection with the purchase of each Receivable, the Seller (or
BMW Bank) required the related Dealer to furnish evidence that the related
Financed Vehicle was covered by a physical damage insurance policy (i) in an
amount at least equal to the lesser of (a) the actual cash value of the related
Financed Vehicle or (b) the unpaid principal balance owing on such Receivable,
(ii) naming the Seller (or BMW Bank)  as a loss payee and (iii) insuring against
loss and damage due to fire, theft, transportation, collision and other risks
generally covered by comprehensive and collision coverage.

(xlix)

Dealer Agreement Binding.  Each Dealer that sold a Receivable to BMW FS (or BMW
Bank) has entered into a Dealer Agreement and such Dealer Agreement, together
with the assignment and related documentation signed by the Dealer, constitutes
the entire agreement between BMW FS (or BMW Bank) and the related Dealer with
respect to the sale of such Receivable to BMW FS (or BMW Bank).  Each such
Dealer Agreement is in full force and effect and is the legal, valid and binding
obligation of such Dealer; there have been no material defaults by BMW FS (or
BMW Bank) under such Dealer Agreement; BMW FS (or BMW Bank) has fully performed
all of its obligations under such Dealer Agreement; BMW FS (or BMW Bank) has not
made any statements or representations to such Dealer (whether written or oral)
inconsistent with any term of such Dealer Agreement; the purchase price (as
specified in the applicable Dealer Agreement) for such Receivable has been paid
in full, other than any dealer reserve, by BMW FS (or BMW Bank); and any payment
owed to such Dealer by BMW FS (or BMW Bank) is a corporate obligation of BMW FS
(or BMW Bank).

(l)

Good Working Order.  Each Receivable requires the Obligor to maintain the
related Financed Vehicle in good and workable order and to obtain and maintain
physical damage insurance on the related Financed Vehicle subject thereto and to
name the Seller as a loss payee.

(li)

No Consumer Lease.  No Receivable constitutes a “consumer lease” under either
(a) the UCC as in effect in the jurisdiction whose law governs the Receivable or
(b) the Consumer Leasing Act, 15 USC 1667.

(lii)

Valid Security Interest.  This Agreement creates a valid and continuing security
interest (as defined in the applicable UCC) in the Conveyed Assets in favor of
the Depositor, which security interest is prior to all other Liens, and is
enforceable as such as against creditors of and purchasers from the Seller.

(liii)

Perfection.  The Seller has taken all steps necessary to perfect its security
interest against the Obligors in the property securing the Receivables.

(liv)

Chattel Paper.  Each Receivable constitutes “tangible chattel paper” or
“electronic chattel paper” within the meaning of the applicable UCC.

(lv)

Good and Marketable Title.  The Seller owns and has good and marketable title to
the Receivables free and clear of any Lien, claim or encumbrance of any Person.

(lvi)

Filing of Financing Statements.  The Seller has caused or will have caused,
within ten days, the filing of all appropriate financing statements in the
proper filing office in the appropriate jurisdictions under applicable law in
order to perfect the security interest in the Receivables granted to the
Depositor hereunder.

(lvii)

Other Financing Statements.  Other than the security interest granted to the
Depositor pursuant to this Agreement, the Seller has not pledged, assigned,
sold, granted a security interest in, or otherwise conveyed any of the Conveyed
Assets.  The Seller has not authorized the filing of and is not aware of any
financing statements against the Seller that include a description of collateral
covering the Conveyed Assets other than any financing statement relating to the
security interest granted to the Depositor hereunder or that has been
terminated.  The Seller is not aware of any judgment or tax lien filings against
the Seller.

(lviii)

Original Contracts.  The Seller has in its possession all original copies of the
Contracts that constitute or evidence the Receivables (or, in the case of each
Receivable constituting “electronic chattel paper” the custodian has “control”
(as such term is used in Section 9-105 of the UCC) of each such Receivable).
 The Contracts that constitute or evidence the Receivables do not have any marks
or notations indicating that they have been pledged, assigned or otherwise
conveyed to any Person other than the Depositor.  All financing statements filed
or to be filed against the Seller in favor of the Depositor in connection
herewith describing the Receivables contain a statement to the following effect:
“A purchase of or security interest in any collateral described in this
financing statement will violate the rights of the Depositor.”

SECTION 3.03  

Perfection Representations, Warranties and Covenants.  The Seller hereby makes
the perfection representations, warranties and covenants set forth on Schedule
III hereto to the Depositor and the Depositor shall be deemed to have relied on
such representations, warranties and covenants in acquiring the Receivables.

ARTICLE IV

CONDITIONS

SECTION 4.01  Conditions to Obligation of the Depositor.  The obligation of the
Depositor to purchase the Receivables is subject to the satisfaction of the
following conditions:

(a)

Representations and Warranties True.  The representations and warranties of the
Seller hereunder shall be true and correct on the Transfer Date with the same
effect as if then made, and the Seller shall have performed all obligations to
be performed by it hereunder on or prior to the Transfer Date.

(b)

Computer Files Marked.  The Seller shall, at its own expense, on or prior to the
Transfer Date, indicate in its computer files that the Receivables have been
sold to the Depositor by the Seller pursuant to this Agreement and transferred
and assigned by the Depositor to the Issuer in accordance with the terms of the
Sale and Servicing Agreement and pledged by the Issuer to the Indenture Trustee
in accordance with the Indenture and deliver to the Depositor the Schedule of
Receivables, certified by the Seller’s President, Vice President or Treasurer to
be true, correct and complete.

(c)

Documents To Be Delivered by the Seller on the Transfer Date:

(i)

Evidence of UCC Filing.  On or prior to the Closing Date, the Seller shall
record and file, at its own expense, a UCC-1 financing statement in the State of
Delaware and the State of Ohio and in each other jurisdiction required by
applicable law, executed by the Seller, as seller or debtor, and naming the
Depositor, as secured party, describing the Receivables and the other assets
assigned to the Depositor pursuant to Section 2.01 hereof meeting the
requirements of the laws of each such jurisdiction and in such manner as is
necessary to perfect the sale, transfer, assignment and conveyance of the
Receivables and such other assets to the Depositor.  The Seller shall deliver to
the Depositor a file-stamped copy or other evidence satisfactory to the
Depositor of such filing on or prior to the Transfer Date.

(ii)

Opinions of Seller’s Counsel.  On or prior to the Closing Date, the Depositor
shall have received the opinions of counsel to the Seller, in form and substance
satisfactory to the Depositor, as to the matters set forth in Exhibit A hereto
and such other matters as the Depositor has heretofore requested or may
reasonably request.

(iii)

Other Documents.  Such other documents as the Depositor may reasonably request.

(d)

Other Transactions.  The transactions contemplated by the Sale and Servicing
Agreement, the Indenture and the Trust Agreement to be consummated on the
Transfer Date shall be consummated on such date.

SECTION 4.02  Conditions to Obligation of the Seller.  The obligation of the
Seller to sell the Receivables to the Depositor is subject to the satisfaction
of the following conditions:

(a)

Representations and Warranties True.  The representations and warranties of the
Depositor hereunder shall be true and correct on the Transfer Date with the same
effect as if then made, and the Depositor shall have performed all obligations
to be performed by it hereunder on or prior to the Transfer Date.

(b)

Receivables Purchase Price.  On the Transfer Date, the Depositor shall have
delivered to the Seller the Purchase Price.

(c)

Opinion of Counsel.  The Depositor shall have furnished to the Seller an opinion
of counsel, dated the Closing Date, to the effect that:

(i)

the Depositor has been duly formed and is validly existing as a limited
liability company in good standing under the laws of the State of Delaware, with
full power and authority to own its properties and conduct its business as
described in the Prospectus;

(ii)

each of this Agreement, the Sale and Servicing Agreement and the Trust Agreement
has been duly authorized, executed and delivered by the Depositor and
constitutes a legal, valid and binding obligation of the Depositor, enforceable
against the Depositor in accordance with its terms except as limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance,
receivership, conservatorship or similar laws relating to or affecting
creditors’ rights generally or the rights of creditors, and except that such
counsel need express no opinion as to the availability of equitable remedies or
the enforceability of rights of indemnification for violations of federal
securities laws;

(iii)

no consent, approval, authorization or order of, or filing with, any court or
governmental agency or body is required for the consummation by the Depositor of
the transactions contemplated herein or in the Sale and Servicing Agreement, the
Trust Agreement or the Indenture, except such as may be required under the blue
sky or securities laws of any jurisdiction in connection with the purchase and
sale of the Notes by the Underwriters, the filing of the UCC-1 financing
statements relating to the conveyance of the Receivables and the Conveyed Assets
(as defined herein) by the Seller to the Depositor and of the Receivables and
the Conveyed Assets (as defined in the Sale and Servicing Agreement)by the
Depositor to the Trust and of the Collateral by the Trust to the Indenture
Trustee for the benefit of the Noteholders and the filing of the UCC-1 financing
statement relating to the security interests in the Eligible Investments
included in the Reserve Account, and such other approvals (which shall be
specified in such opinion) as have been obtained and such filings as have been
made or are in the process of being made; and

(iv)

none of the issue and sale of the Notes and Certificates, the execution and
delivery of this Agreement, the Sale and Servicing Agreement or the Trust
Agreement, the consummation of any other of the transactions herein or therein
contemplated or the fulfillment of the terms hereof or thereof will conflict
with, result in a breach or violation of, or constitute a default under, the
limited liability company agreement or certificate of formation of the Depositor
or the terms of any indenture or other agreement or instrument known to such
counsel and to which the Depositor is a party or by which it is bound, or any
judgment, order or decree known to such counsel to be applicable to the
Depositor of any court, regulatory body, administrative agency, governmental
body, or arbitrator having jurisdiction over the Depositor.

(d)

Other Transactions.  The transactions contemplated by the Sale and Servicing
Agreement, the Indenture and the Trust Agreement to be consummated on the
Transfer Date shall be consummated on such date.

ARTICLE V

COVENANTS OF THE SELLER AND THE DEPOSITOR

The Seller and the Depositor agree with each other, respectively, and the
Indenture Trustee as follows:

SECTION 5.01  Protection of Right, Title and Interest.

(a)

Filings.  The Seller shall cause at its own expense all financing statements and
continuation statements and any other necessary documents covering the right,
title and interest of the Seller, the Depositor, the Trust and the Indenture
Trustee, respectively, in and to the Receivables and the other property included
in the Trust Estate to be promptly filed and at all times to be kept recorded,
registered and filed, all in such manner and in such places as may be required
by law fully to preserve and protect the right, title and interest of the
Depositor hereunder, the Trust under the Sale and Servicing Agreement and the
Indenture Trustee under the Indenture in and to the Receivables and the other
property included in the Trust Estate.  The Seller shall deliver to the
Depositor and the Indenture Trustee file-stamped copies of, or filing receipts
for, any document recorded, registered or filed as provided above, as soon as
available following such recordation, registration or filing.  The Depositor
shall cooperate fully with the Seller in connection with the obligations set
forth above and will execute any and all documents reasonably required to
fulfill the intent of this paragraph.

(b)

Name Change.  If the Seller makes any change in its jurisdiction of organization
(within the meaning of the applicable UCC), name or corporate structure that
would make any financing statement or continuation statement filed in accordance
with paragraph (a) above seriously misleading within the applicable provisions
of the UCC or any title statute, the Seller shall give the Depositor, the
Indenture Trustee and the Owner Trustee written notice thereof at least 45 days
prior to such change and shall promptly file such financing statements or
amendments as may be necessary to continue the perfection of the Depositor’s
interest in the Conveyed Assets.

SECTION 5.02  Other Liens or Interests.  Except for the conveyances hereunder
and pursuant to the Basic Documents, the Seller shall not sell, pledge, assign
or transfer to any Person, or grant, create, incur, assume, or suffer to exist
any Lien on, or any interest in, to or under the Conveyed Assets, and the Seller
shall defend the right, title and interest of the Depositor, the Trust and the
Indenture Trustee in, to and under the Conveyed Assets against all claims of
third parties claiming through or under the Seller.

SECTION 5.03  Costs and Expenses.  BMW FS agrees to pay all reasonable costs and
disbursements in connection with the perfection, as against all third parties,
of the Depositor’s, the Issuer’s and the Indenture Trustee’s right, title and
interest in and to the Receivables and the other property included in the Trust
Estate.

SECTION 5.04  Hold Harmless.  BMW FS shall protect, defend, indemnify and hold
the Depositor, the Issuer, the Noteholders, the Underwriters and their
respective assigns and their employees, officers and directors harmless from and
against all losses, liabilities, claims and damages of every kind and character,
including any legal or other expenses reasonably incurred, as incurred,
resulting from or relating to or arising out of (i) the inaccuracy,
nonfulfillment or breach of any representation, warranty, covenant or agreement
made by the Seller in this Agreement, (ii) any legal action, including, without
limitation, any counterclaim, that has either been settled by the litigants or
has proceeded to judgment by a court of competent jurisdiction, in either case
to the extent it is based upon alleged facts that, if true, would constitute a
breach of any representation, warranty, covenant or agreement made by the Seller
in this Agreement, or (iii) any failure of a Receivable to be originated in
compliance with all applicable requirements of law.  These indemnity obligations
shall be in addition to any obligation that the Seller may otherwise have.

ARTICLE VI

MISCELLANEOUS PROVISIONS

SECTION 6.01  Obligations of Seller.  The obligations of the Seller under this
Agreement shall not be affected by reason of any invalidity, illegality or
irregularity of any Receivable.

SECTION 6.02  Repurchase Events.  The Seller hereby covenants and agrees with
the Depositor for the benefit of the Depositor, the Indenture Trustee, the
Issuer, the Owner Trustee, the Certificateholders and the Noteholders that the
occurrence of a breach of any of the Seller’s representations and warranties
contained in Section 3.02 and Section 3.03 that materially and adversely affects
the interests of the Issuer, the Indenture Trustee, the Owner Trustee, the
Certificateholders or the Noteholders in any Receivable, without regard to any
limitation set forth in such representation or warranty concerning the knowledge
of the Seller as to the facts stated therein shall constitute an event
obligating the Seller to repurchase the Receivables to which such failure or
breach is applicable, at the Purchase Amount from the Issuer on or before the
last day of the second Collection Period following the Collection Period in
which it discovers or receives notice of such failure or breach (or, at the
Seller’s election the last day of the first Collection Period following the
Collection Period in which it discovers or receives notice of such breach),
unless any such failure or breach shall have been cured in all material respects
by such date.

SECTION 6.03  Depositor Assignment of Repurchased Receivables.  With respect to
all Receivables repurchased by the Seller pursuant to this Agreement, the
Depositor shall assign, without recourse, representation or warranty, to the
repurchasing Seller all of the Depositor’s right, title and interest in and to
such Receivables and all security and documents relating thereto.

SECTION 6.04  Transfer to the Issuer.  The Seller acknowledges and agrees that
(1) the Depositor will, pursuant to the Sale and Servicing Agreement, transfer
and assign the Conveyed Assets and assign its rights under this Agreement with
respect thereto to the Issuer and, pursuant to the Indenture, the Issuer will
pledge the Conveyed Assets to the Indenture Trustee, and (2) the representations
and warranties contained in this Agreement and the rights of the Depositor under
this Agreement, including under Section 6.02, are intended to benefit the Issuer
and the Noteholders.  The Seller hereby consents to such transfers and
assignments and agrees that enforcement of a right or remedy hereunder by the
Indenture Trustee, the Owner Trustee or the Issuer shall have the same force and
effect as if the right or remedy had been enforced or executed by the Depositor.

SECTION 6.05  Amendment.  This Agreement may be amended from time to time, with
prior written notice to the Rating Agencies, but without the consent of the
Noteholders or the Certificateholders, by a written amendment duly executed and
delivered by the Seller and the Depositor, for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Agreement or of modifying in any manner the rights of Noteholders or
Certificateholders; provided that such amendment shall not, as evidenced by an
Opinion of Counsel, materially and adversely affect the interest of any
Noteholder or Certificateholder; provided further, that such action shall be
deemed not to adversely affect in any material respect the interests of any
Noteholder or Certificateholder and no Opinion of Counsel to that effect shall
be required if the person requesting the amendment obtains a letter from the
Rating Agencies stating that the amendment would not result in the downgrading
or withdrawal of the ratings of then assigned to the Notes or the Certificates.
 This Agreement may also be amended by the Seller and the Depositor, with prior
written notice to the Rating Agencies and the prior written consent of Holders
of Notes evidencing at least a majority of the Outstanding Amount of the Notes
and the Holders (as defined in the Trust Agreement) of outstanding Certificates
evidencing not less than a majority of the outstanding aggregate Certificate
Percentage Interest (as defined in the Trust Agreement), for the purpose of
adding any provisions to or changing in any manner or eliminating any of the
provisions of this Agreement or of modifying in any manner the rights of the
Noteholders or the Certificateholders; provided, however, that no such amendment
may (i) increase or reduce in any manner the amount of, or accelerate or delay
the timing of, collections of payments on Receivables or distributions that are
required to be made for the benefit of Noteholders or Certificateholders or (ii)
reduce the aforesaid percentage of the Notes or the Certificates that is
required to consent to any such amendment, without the consent of the Holders of
all the Outstanding Notes and all of the Certificates.

SECTION 6.06  Waivers.  No failure or delay on the part of the Depositor, the
Issuer or the Indenture Trustee in exercising any power, right or remedy under
this Agreement or any  bill of sale shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power, right or remedy preclude any
other or further exercise thereof or the exercise of any other power, right or
remedy.  

SECTION 6.07  Notices.  All demands, notices and communications under this
Agreement shall be in writing, personally delivered, faxed and followed by first
class mail, or mailed by certified mail, return receipt requested, and shall be
deemed to have been duly given upon receipt (a) in the case of the Depositor, to
300 Chestnut Ridge Road, Woodcliff Lake, New Jersey 07677, Attention: Vice
President-Finance & CFO; (b) in the case of the Servicer, Administrator and
Custodian, to 300 Chestnut Ridge Road, Woodcliff Lake, New Jersey 07677,
Attention: Vice President of-Finance & CFO; (c) in the case of the Seller, 300
Chestnut Ridge Road, Woodcliff Lake, New Jersey 07677, Attention: Vice President
of Finance & CFO; (d) in the case of the Issuer or the Owner Trustee, at the
Corporate Trust Office (as defined in the Trust Agreement); (e) in the case of
Moody’s, to 7 World Trade Center, 250 Greenwich Street, 25th Floor, New York,
New York 10007, Attention: ABS/RMBS Monitoring Department, Email:
ServicerReports@moodys.com; and (f) in the case of Standard & Poor’s, to 55
Water Street (42nd Floor), New York, New York 10041, Attention: Asset Backed
Surveillance Department, Email: Servicer_reports@sandp.com; or, as to each of
the foregoing, at such other address as shall be designated by written notice to
the other parties.

SECTION 6.08  Costs and Expenses.  The Seller shall pay all expenses incident to
the performance of its obligations under this Agreement and the Seller agrees to
pay all reasonable out-of-pocket costs and expenses of the Depositor, in
connection with the perfection as against third parties of the Depositor’s, the
Issuer’s and the Indenture Trustee’s right, title and interest in and to the
Receivables and the enforcement of any obligation of the Seller hereunder.

SECTION 6.09  Representations of the Seller and the Depositor.  The respective
agreements, representations, warranties and other statements by the Seller and
the Depositor set forth in or made pursuant to this Agreement shall remain in
full force and effect and will survive the closing under Section 2.02 and the
transfers and assignments referred to in Section 6.04.  

SECTION 6.10  Confidential Information.  The Depositor agrees that it will
neither use nor disclose to any Person the names and addresses of the Obligors,
except in connection with the enforcement of the Depositor’s rights hereunder,
under the Receivables, under the Sale and Servicing Agreement or any other Basic
Document, or as required by any of the foregoing or by law.

SECTION 6.11  Headings and Cross-References.  The various headings in this
Agreement are included for convenience only and shall not affect the meaning or
interpretation of any provision of this Agreement.  References in this Agreement
to section names or numbers are to such Sections of this Agreement.

SECTION 6.12  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

SECTION 6.13  Counterparts.  This Agreement may be executed in counterparts,
each of which shall be an original, but all of which together shall constitute
one and the same instrument.

SECTION 6.14  Third Party Beneficiary.  The Indenture Trustee is an express
third party beneficiary of this Agreement and shall be entitled to enforce the
provisions of this Agreement as if it were a party hereto.

SECTION 6.15  No Proceedings.  The Seller hereby covenants and agrees that it
will not, at any time, petition or otherwise invoke or cause the Trust or the
Depositor to invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Trust or the Depositor
under any federal or state bankruptcy, insolvency or similar law, or appointing
a receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Trust or the Depositor or any substantial part of its
property, or ordering the winding up or liquidation of the affairs of the Trust
or the Depositor.





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers as of the date and year first above
written.

BMW FINANCIAL SERVICES NA, LLC

By:

/s/ Joachim Herr                                        

Name: Joachim Herr

Title: Treasurer

By:

/s/ Martin Stremplat                                   

Name: Martin Stremplat

Title: Vice President – Finance & CFO




BMW FS SECURITIES LLC

By:

/s/ Joachim Herr                                        

       Name: Joachim Herr

       Title: Treasurer

By:  /s/ Martin Stremplat                                   

       Name: Martin Stremplat

       Title: Vice President - Finance





--------------------------------------------------------------------------------

EXHIBIT A

MATTERS ADDRESSED IN OPINION OF SELLER’S COUNSEL





--------------------------------------------------------------------------------

SCHEDULE I

Schedule of Receivables

[To be delivered to the Indenture Trustee at Closing]





--------------------------------------------------------------------------------

SCHEDULE II

Location of Receivable Files

BMW Financial Services NA, LLC

5550 Britton Parkway

Hillard, Ohio 43026











--------------------------------------------------------------------------------

SCHEDULE III

PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS

          In addition to the representations, warranties and covenants contained
in this Agreement, the Seller hereby represents, warrants and covenants to the
Depositor as follows on the Closing Date:

General

          1. This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Receivables and the other Conveyed Assets
in favor of the Depositor, which security interest is prior to all other Liens,
and is enforceable as such against creditors of and purchasers from the Seller.

          2. The Receivables constitute “chattel paper” (including “electronic
chattel paper” and “tangible chattel paper”) within the meaning of the
applicable UCC.

          3. Each Receivable is secured by a first priority validly perfected
security interest in the related Financed Vehicle in favor of BMW FS, as secured
party, or all necessary actions with respect to such Receivable have been taken
or will be taken to perfect a first priority security interest in the related
Financed Vehicle in favor of BMW FS, as secured party.

Creation

          4. Immediately prior to the sale, transfer, assignment and conveyance
of a Receivable by the Seller to the Depositor, the Seller owned and had good
and marketable title to such Receivable free and clear of any Lien and
immediately after the sale, transfer, assignment and conveyance of such
Receivable to the Depositor, the Depositor will have good and marketable title
to such Receivable free and clear of any Lien.

Perfection

          5. The Seller has caused or will have caused, within ten days after
the effective date of this Agreement, the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
applicable law in order to perfect the security interest in the Conveyed Assets
granted to the Depositor hereunder; and the Servicer, in its capacity as
custodian, has in its possession the original copies of such “instruments” or
“tangible chattel paper” and the “authoritative copy” of such “electronic
chattel paper” that constitute or evidence the Receivables, and all financing
statements referred to in this paragraph contain a statement that: “A purchase
of or security interest in any collateral described in this financing statement
will violate the rights of the Secured Party/Depositor.”

          6. With respect to Receivables that constitute “instruments” or
“tangible chattel paper”, such instruments or tangible chattel paper are in the
possession of the Servicer and the Indenture Trustee has received a written
acknowledgment from the Servicer that the Servicer (in its capacity as
custodian) is holding such instruments or tangible chattel paper solely on
behalf and for the benefit of the Indenture Trustee.

Priority

          7. The Seller has not authorized the filing of, and is not aware of,
any financing statements against the Seller that include a description of
collateral covering the Receivables other than any financing statement (i)
relating to the conveyance of the Receivables by the Seller to the Depositor
under the Receivables Purchase Agreement, (ii) relating to the conveyance of the
Receivables by the Depositor to the Issuer under the Sale and Servicing
Agreement, (iii) relating to the security interest granted to the Indenture
Trustee under the Indenture or (iv) that has been terminated.

          8. The Seller is not aware of any material judgment, ERISA or tax lien
filings against the Seller.

          9. Neither the Seller nor a custodian or vaulting agent thereof
holding any Receivable that is “electronic chattel paper” has communicated an
“authoritative copy” (as such term is used in Section 9-105 of the UCC) of any
loan agreement that constitutes or evidences such Receivable to any Person other
than the Servicer.

          10. None of the tangible chattel paper or electronic chattel paper
that constitute or evidence the Receivables has any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than the Depositor, the Issuer or the Indenture Trustee.

Survival of Perfection Representations

          11. Notwithstanding any other provision of this Agreement or any other
Transaction Document, the perfection representations, warranties and covenants
contained in this Schedule III shall be continuing, and remain in full force and
effect until such time as all obligations under the Basic Documents and the
Notes have been finally and fully paid and performed.

No Waiver

          12. The parties to this Agreement shall provide the Rating Agencies
with prompt written notice of any material breach of the perfection
representations, warranties and covenants contained in this Schedule III, and
shall not, without satisfying the Rating Agency Condition, waive a breach of any
of such perfection representations, warranties or covenants.



